Case 1:19-md-02915-AJT-JFA Document 1749 Filed 07/15/21 Page 1 of 1 PageID# 36842



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  IN RE: CAPITAL ONE CONSUMER                  )
  DATA SECURITY BREACH LITIGATION              )                 MDL No. 1:19-md-2915 (AJT/JFA)
  __________________________________________)
  This Document Relates ONLY to the following )
  case:                                        )
                                               )
  MARCUS MINSKY, individually and on behalf of )
  all others similarly situated,               )                Case No. 1:19-cv-1472 (AJT/JFA)
                                               )
                           Plaintiff,          )
                  v.                           )
                                               )
  CAPITAL ONE FINANCIAL CORPORATION, )
  et al.,                                      )
                                               )
                           Defendants.         )
  __________________________________________)

                                                ORDER

           Pending before the Court is Defendants’ Motion for Leave to File Supplemental

  Authorities [Doc. No. 1599] (the “Motion” or “Mot.”). Upon consideration of the Motion, it is

  hereby

           ORDERED that the Defendants’ Motion for Leave to File Supplemental Authorities

  [Doc. No. 1599] be, and the same hereby is, GRANTED; and it is further

           ORDERED that Plaintiffs are directed to file their response within fourteen (14) days

  from the date of this Order.

           The Clerk is directed to forward copies of this Order to all counsel of record.




  Alexandria, Virginia
  July 15, 2021
